(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    JIMENEZ v. QUARTERMAN, DIRECTOR, TEXAS 

   DEPARTMENT OF CRIMINAL JUSTICE, CORREC-

         TIONAL INSTITUTIONS DIVISION 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

 No. 07–6984. Argued November 4, 2008—Decided January 13, 2009
After petitioner’s state conviction for burglary became final on October
  11, 1996, the state appellate court held in state habeas proceedings
  that petitioner had been denied his right to appeal and granted him
  the right to file an out-of-time appeal. He filed the appeal, his convic
  tion was affirmed, and his time for seeking certiorari in this Court
  expired on January 6, 2004. Petitioner filed a second state habeas
  application on December 6, 2004, which was denied 355 days later,
  on June 29, 2005. He then filed a federal habeas petition on July 19,
  2005, relying on 28 U. S. C. §2244(d)(1)(A) to establish its timeliness.
  Section 2244(d)(1)(A) provides that the one-year limitations period for
  seeking review under the Antiterrorism and Effective Death Penalty
  Act of 1996 (AEDPA) begins on “the date on which the judgment be
  came final by the conclusion of direct review or the expiration of the
  time for seeking such review.” Petitioner argued that his judgment
  became final on January 6, 2004, when time expired for seeking cer
  tiorari review of the decision in his out-of-time appeal, and that his
  July 19, 2005, petition was timely because the calculation of
  AEDPA’s 1-year limitation period excludes the 355 days “during
  which [his] properly filed application for State post-conviction . . . re
  view . . . [was] pending,” §2244(d)(2). The District Court disagreed,
  ruling that the proper start date for calculating AEDPA’s 1-year limi
  tations period under §2244(d)(1)(A) was October 11, 1996, when peti
  tioner’s conviction first became final. The District Court dismissed
  the federal habeas petition as time barred. The Fifth Circuit denied
  petitioner’s request for a certificate of appealability.
2                     JIMENEZ v. QUARTERMAN

                                Syllabus

Held: Where a state court grants a criminal defendant the right to file
 an out-of-time direct appeal during state collateral review, but before
 the defendant has first sought federal habeas relief, his judgment is
 not “final” for purposes of §2244(d)(1)(A) until the conclusion of the
 out-of-time direct appeal, or the expiration of the time for seeking
 certiorari review of that appeal. This Court must enforce plain statu
 tory language according to its terms. See, e.g., Lamie v. United
 States Trustee, 540 U. S. 526, 534. Under §2244(d)(1)(A)’s plain lan
 guage, once the Texas Court of Criminal Appeals reopened direct re
 view of petitioner’s conviction on September 25, 2002, the conviction
 was no longer final for §2244(d)(1)(A) purposes. Rather, the order
 granting an out-of-time appeal restored the pendency of the direct
 appeal, and petitioner’s conviction was again capable of modification
 through direct appeal to the state courts and to this Court on certio
 rari review. Therefore, it was not until January 6, 2004, when time
 for seeking certiorari review of the decision in the out-of-time appeal
 expired, that petitioner’s conviction became “final” through “the con
 clusion of direct review or the expiration of the time for seeking such
 review” under §2244(d)(1)(A). The Court rejects respondent’s argu
 ment that using the later date created by the state court’s decision to
 reopen direct review, thus resetting AEDPA’s 1-year limitations pe
 riod, undermines the policy of finality that Congress established in
 §2244(d)(1). See Carey v. Saffold, 536 U. S. 214, 220. Pp. 5–8.
Reversed and remanded.

    THOMAS, J., delivered the opinion for a unanimous Court.
                       Cite as: 555 U. S. ____ (2009)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 07–6984
                                  _________________


   CARLOS JIMENEZ, PETITIONER v. NATHANIEL 

    QUARTERMAN, DIRECTOR, TEXAS DEPART- 

     MENT OF CRIMINAL JUSTICE, CORREC- 

        TIONAL INSTITUTIONS DIVISION 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                              [January 13, 2009] 


   JUSTICE THOMAS delivered the opinion of the Court.
   The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) establishes a 1-year time limitation for a
state prisoner to file a federal habeas corpus petition.
That year runs from the latest of four specified dates. 28
U. S. C. §2244(d)(1). This case involves the date provided
by §2244(d)(1)(A), which is “the date on which the judg­
ment became final by the conclusion of direct review or the
expiration of the time for seeking such review.” Petitioner
contends that “the date on which the judgment became
final” can be postponed by a state court’s decision during
collateral review to grant a defendant the right to file an
out-of-time direct appeal. The District Court disagreed,
holding instead that the date could not be moved to reflect
the out-of-time appeal, and that petitioner’s federal ha­
beas petition was untimely for that reason. The United
States Court of Appeals for the Fifth Circuit denied a
certificate of appealability. See §2253(c). We now reverse
the judgment of the Court of Appeals and remand for
2                    JIMENEZ v. QUARTERMAN

                          Opinion of the Court

further proceedings consistent with this opinion.
                                 I
   After petitioner was sentenced for burglary in 1995, his
attorney filed an appellate brief with the Texas Court of
Appeals pursuant to Anders v. California, 386 U. S. 738
(1967), explaining that he was unable to identify any
nonfrivolous ground on which to base an appeal.1 He left a
copy of the brief and a letter (advising petitioner of his
right to file a pro se brief as set forth in Anders, id., at 744)
at the county jail where he believed petitioner to be.
Petitioner, however, had been transferred to a state facil­
ity and did not receive the delivery. The Texas Court of
Appeals dismissed the appeal on September 11, 1996, and
served petitioner with notice of the dismissal at the
county-jail address that, again, was the wrong address.
   Petitioner eventually learned that his appeal had been
dismissed. He filed an application in state court for a writ
of habeas corpus pursuant to Tex. Code Crim. Proc. Ann.,
Art. 11.07 (Vernon 1977), arguing that he was denied his
right to a meaningful appeal when he was denied the
——————
  1 Petitioner was indicted in August 1991 for felony burglary of a habi­

tation, in violation of Tex. Penal Code Ann. §30.02 (Vernon 1989),
enhanced by a prior felony conviction for aggravated assault with a
deadly weapon under Tex. Penal Code Ann. §12.42(c) (Vernon 1974).
He entered a plea agreement in which he agreed to plead guilty to the
burglary and true to the enhancement in exchange for an order of
deferred adjudication. In November 1991, the trial court deferred
adjudication of the burglary conviction and ordered that petitioner
serve five years of deferred-adjudication probation. In March 1995, the
State moved to revoke petitioner’s probation based on four alleged
violations of the conditions of his probation. At a November 1995
hearing, petitioner admitted to two of the violations. The court then
heard testimony with respect to the other two violations and found that
petitioner had committed those violations as well. The court revoked
petitioner’s deferred-adjudication probation, adjudicated him guilty
of the enhanced burglary, and sentenced him to a 43-year term of
imprisonment.
                     Cite as: 555 U. S. ____ (2009)                    3

                          Opinion of the Court

opportunity to file a pro se brief. The Texas Court of
Criminal Appeals agreed and, on September 25, 2002,
granted petitioner the right to file an out-of-time appeal:
     “[Petitioner] is entitled to an out-of-time appeal in
     cause number CR–91–0528–B in the 119th Judicial
     District Court of Tom Green County. [Petitioner] is
     ordered returned to that point in time at which he
     may give written notice of appeal so that he may then,
     with the aid of counsel, obtain a meaningful appeal.
     For purposes of the Texas Rules of Appellate Proce­
     dure, all time limits shall be calculated as if the sen­
     tence had been imposed on the date that the mandate
     of this Court issues.” Ex parte Jimenez, No. 74,433
     (per curiam), App. 26, 27.
   Petitioner thereafter filed the out-of-time appeal. His
conviction was affirmed. The Texas Court of Criminal
Appeals denied discretionary review on October 8, 2003.
Time for seeking certiorari review of that decision with
this Court expired on January 6, 2004. On December 6,
2004, petitioner filed a second application for a writ of
habeas corpus in state court; it was denied on June 29,
2005.
   Petitioner then filed a federal petition for a writ of
habeas corpus on July 19, 2005. To establish the timeli­
ness of his petition, he relied on 28 U. S. C. §2244(d)(1)(A),
which provides “the date on which the judgment became
final by the conclusion of direct review or the expiration of
the time for seeking such review” as the trigger for
AEDPA’s 1-year limitations period. Petitioner argued that
his judgment thus became final on January 6, 2004,2 when
time expired for seeking certiorari review of the decision
in his out-of-time appeal. Until that date, petitioner ar­
——————
  2 In the District Court, petitioner contended that this date was Janu­

ary 8, 2004, but petitioner’s time for seeking certiorari review actually
expired two days earlier.
4                JIMENEZ v. QUARTERMAN

                     Opinion of the Court

gued, direct review of his state-court conviction was not
complete.
   With January 6, 2004, as the start date, petitioner
contended that his July 19, 2005, petition was timely
because the statute excludes from the 1-year limitations
period “[t]he time during which a properly filed applica­
tion for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pend­
ing.” §2244(d)(2). Petitioner had a state habeas applica­
tion pending from December 6, 2004, through June 29,
2005, so less than one year of included time—specifically,
355 days—passed between January 6, 2004, and July 19,
2005.
   The District Court disagreed and dismissed the federal
habeas petition as time barred. In the District Court’s
view, the proper start date for AEDPA’s 1-year limitations
period was October 11, 1996, when time for seeking discre­
tionary review of the decision in petitioner’s first direct
appeal expired. The District Court concluded that it could
not take into account the Texas court’s later decision
reopening petitioner’s direct appeal because Circuit prece­
dent established that “ ‘AEDPA provides for only a linear
limitations period, one that starts and ends on specific
dates, with only the possibility that tolling will expand the
period in between.’ ” Order, Civ. Action No. 6:05–CV–05–C
(ND Tex., Oct. 23, 2006), App. 75, 90 (quoting Salinas v.
Dretke, 354 F. 3d 425, 429 (CA5 2004)). Therefore, the
District Court reasoned, the limitations period began on
October 11, 1996, and ended on October 11, 1997, because
petitioner had not sought any state or federal collateral
review by that date.
   The Court of Appeals denied petitioner’s request for a
certificate of appealability, finding that he had “failed to
demonstrate that reasonable jurists would debate the
correctness of the district court’s conclusion that the §2254
petition is time-barred.” Order, No. 06–11240, (May 25,
                     Cite as: 555 U. S. ____ (2009)                     5

                          Opinion of the Court

2007), App. 124, 125. We granted certiorari, 552 U. S.
___ (2008), and now reverse and remand for further
proceedings.3
                              II
   As with any question of statutory interpretation, our
analysis begins with the plain language of the statute.
Lamie v. United States Trustee, 540 U. S. 526, 534 (2004).
It is well established that, when the statutory language is
plain, we must enforce it according to its terms. See, e.g.,
Dodd v. United States, 545 U. S. 353, 359 (2005); Lamie,
supra, at 534; Hartford Underwriters Ins. Co. v. Union
Planters Bank, N. A., 530 U. S. 1, 6 (2000); Caminetti v.
United States, 242 U. S. 470, 485 (1917).
   The parties agree that the statutory provision that
determines the timeliness of petitioner’s habeas petition is
28 U. S. C. §2244(d)(1)(A). That subsection defines the
starting date for purposes of the 1-year AEDPA limita­
tions period as “the date on which the judgment became
final by the conclusion of direct review or the expiration of
the time for seeking such review.” The only disputed
question before us is whether the date on which direct
review became “final” under the statute is October 11,
1996, when petitioner’s conviction initially became final,

——————
   3 We do not decide whether petitioner is entitled to a certificate of

appealability on remand because we are presented solely with the
Court of Appeals’ decision on the timeliness of the petition under 28
U. S. C. §2244(d). “When the district court denies a habeas petition on
procedural grounds without reaching the prisoner’s underlying consti­
tutional claim,” as here, a certificate of appealability should issue only
when the prisoner shows both “that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling.” Slack
v. McDaniel, 529 U. S. 473, 484 (2000) (emphasis added). We make no
judgment regarding the merits of petitioner’s federal constitutional
claims.
6                JIMENEZ v. QUARTERMAN

                     Opinion of the Court

or January 6, 2004, when the out-of-time appeal granted
by the Texas Court of Criminal Appeals became final. We
agree with petitioner that, under the plain meaning of the
statutory text, the latter date controls.
   Finality is a concept that has been “variously defined;
like many legal terms, its precise meaning depends on
context.” Clay v. United States, 537 U. S. 522, 527 (2003).
But here, the finality of a state-court judgment is ex­
pressly defined by statute as “the conclusion of direct
review or the expiration of the time for seeking such re­
view.” §2244(d)(1)(A).
   With respect to postconviction relief for federal prison­
ers, this Court has held that the conclusion of direct re­
view occurs when “this Court affirms a conviction on the
merits on direct review or denies a petition for a writ of
certiorari.” Id., at 527, 528–532 (interpreting §2255,
¶6(1)). We have further held that if the federal prisoner
chooses not to seek direct review in this Court, then the
conviction becomes final when “the time for filing a certio­
rari petition expires.” Id., at 527. In construing the simi­
lar language of §2244(d)(1)(A), we see no reason to depart
from this settled understanding, which comports with the
most natural reading of the statutory text. See Lawrence
v. Florida, 549 U. S. 327, 332–335 (2007) (citing Clay,
supra, at 528, n. 3). As a result, direct review cannot
conclude for purposes of §2244(d)(1)(A) until the “avail­
ability of direct appeal to the state courts,” Caspari v.
Bohlen, 510 U. S. 383, 390 (1994), and to this Court, Law
rence, supra, at 332–333, has been exhausted. Until that
time, the “process of direct review” has not “com[e] to an
end” and “a presumption of finality and legality” cannot
yet have “attache[d] to the conviction and sentence,” Bare
foot v. Estelle, 463 U. S. 880, 887 (1983).
   Under the statutory definition, therefore, once the Texas
Court of Criminal Appeals reopened direct review of peti­
                    Cite as: 555 U. S. ____ (2009)                   7

                         Opinion of the Court

tioner’s conviction on September 25, 2002,4 petitioner’s
conviction was no longer final for purposes of
§2244(d)(1)(A). Rather, the order “granting an out-of-time
appeal restore[d] the pendency of the direct appeal,” Ex
parte Torres, 943 S. W. 2d 469, 472 (Tex. Crim. App. 1997),
and petitioner’s conviction was again capable of modifica­
tion through direct appeal to the state courts and to this
Court on certiorari review. Therefore, it was not until
January 6, 2004, when time for seeking certiorari review
in this Court expired, that petitioner’s conviction became
“final” through “the conclusion of direct review or the
expiration of the time for seeking such review” under
§2244(d)(1)(A).
   Respondent objects, observing that the Court has previ­
ously acknowledged Congress’ intent “to advance the
finality of criminal convictions” with the “tight time line”
of §2244(d)(1)(A), Mayle v. Felix, 545 U. S. 644, 662 (2005),
which “pinpoint[s]” a uniform federal date of finality that
does not “vary from State to State,” Clay, supra, at 530,
531. In respondent’s view, permitting a state court to
reopen direct review, and thus reset AEDPA’s 1-year
limitations period, undermines the policy of finality that
Congress established in §2244(d)(1). But it is the plain
language of §2244(d)(1) that pinpoints the uniform date of
finality set by Congress. And that language points to the
——————
   4 We do not here decide whether petitioner could have sought timely

federal habeas relief between October 11, 1997, when the 1-year limita­
tions period initially expired, and September 25, 2002, when the state
court ordered that his direct review be reopened. Were such a petition
timely, though, it would not be through application of §2244(d)(1)(A)
because we have previously held that the possibility that a state court
may reopen direct review “does not render convictions and sentences
that are no longer subject to direct review nonfinal,” Beard v. Banks,
542 U. S. 406, 412 (2004). We do not depart from that rule here; we
merely hold that, where a state court has in fact reopened direct
review, the conviction is rendered nonfinal for purposes of
§2244(d)(1)(A) during the pendency of the reopened appeal.
8                 JIMENEZ v. QUARTERMAN

                      Opinion of the Court

conclusion of direct appellate proceedings in state court.
The statute thus carries out “AEDPA’s goal of promoting
‘comity, finality, and federalism’ by giving state courts ‘the
first opportunity to review [the] claim,’ and to ‘correct’ any
‘constitutional violation in the first instance.’ ” Carey v.
Saffold, 536 U. S. 214, 220 (2002) (quoting Williams v.
Taylor, 529 U. S. 420, 436 (2000); O’Sullivan v. Boerckel,
526 U. S. 838, 844–845 (1999); citation omitted). The
statute requires a federal court, presented with an indi­
vidual’s first petition for habeas relief, to make use of the
date on which the entirety of the state direct appellate
review process was completed. Here, that date was Janu­
ary 6, 2004.
                         *    *     *
  Our decision today is a narrow one. We hold that,
where a state court grants a criminal defendant the right
to file an out-of-time direct appeal during state collateral
review, but before the defendant has first sought federal
habeas relief, his judgment is not yet “final” for purposes
of §2244(d)(1)(A). In such a case, “the date on which the
judgment became final by the conclusion of direct review
or the expiration of the time for seeking such review” must
reflect the conclusion of the out-of-time direct appeal, or
the expiration of the time for seeking review of that ap­
peal. Because the Court of Appeals denied a certificate of
appealability based on a contrary reading of the statute,
we reverse the judgment and remand the case for further
proceedings consistent with this opinion.

                                             It is so ordered.